UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
ve : CRIMINAL NO. 4:20-CR-266
SAMANTHA RHEA GAMEZ, 3
Defendant. §

PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Benjamin C. Sandel, Special Assistant United States
Attomey, and the defendant, Samaritha Rhea Gamez (“Defendant”), and Defendant's counsel, - -
pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state
that they have entered into an agreement, the terms and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Count One of the Information. Count One charges
Defendant with Theft of Government Property Greater than $1,000 in violation of Title 18, United
States Code, Section 641. Defendant, by entering this plea, agrees that she is waiving any right
to have the facts that the law makes essential to the punishment either charged in the information,
or proved to a jury, or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 641, is imprisonment of not more than 10 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to three
"years. See Title 18, United States Code, sections 3559(a\(3) and 3583(b)(2). Defendant

' acknowledges and understands that if she should violate the conditions of any period of supervised

 
release which may be imposed as part of her sentence, then Defendant may be imprisoned for up
to two years, without credit for time already served on the term of supervised release prior to such
violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant
understands that she cannot have the imposition or execution of the sentence suspended, nor is she
eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a\(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to her
immigration status. Defendant understands that if she is not a citizen of the United States, by
pleading guilty she may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if she is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that she wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.

Waiver of Appeal and Collateral Review

 
5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally

attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he/she may have received from his/her counsel, the
United States or the Probation Office, is a prediction and not a promise, did not induce his/her
guilty plea, and is not binding on the United States, the Probation Office or the Court. The United
States does not make any promise or representation concerning what sentence the defendant will
receive. Defendant further understands and agrees that the United States Sentencing Guidelines
are “effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

 
7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.
The United States’ Agreements
8. The United States agrees to each of the following:

(a) To recommend a term of incarceration no greater than the low end of the
Guideline sentencing range as determined by the Court;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the information. This plea agreement binds only the United
States Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any
other United States Attorney’s Office. The United States Attorney’s Office for the Southern
District of Texas will bring this plea agreement and the full extent of Defendant’s cooperation to
the attention of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

4

 
(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

@ to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553 (a); and

(e) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.

 
Rights at Trial
. 12. Defendant understands that by entering into this agreement, she surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following:

(a)  IfDefendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial ‘with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his/her attorney would be allowed to cross-examine them. In
turn, Defendant could, but would not be required to, present witnesses and other
evidence on her own behalf. If the witnesses for Defendant would not. appear
voluntarily, she could require their attendance through the subpoena power of the"
court; and

(c) At atrial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, she could testify on her own
behalf.

Factual Basis for Guilty Plea
13. Defendant is pleading guilty because she is in fact guilty of the charges contained in
Count One of the information. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered.to establish Defendant's guilt:
At the time of her death on April 13, 2010, Maria Gamez was receiving
monthly Social Security benefits via direct deposit into her bank account.
Unaware of her passing, the Social Security Administration (SSA) mistakenly

continued to deposit her monthly benefits. SSA discontinued benefits in June

 
agreement, and Defendant’s plea and sentence will stand.

2017 when Ms. Gamez failed to respond to SSA correspondence sent to her last
known address. SSA subsequently learned that Ms. Gamez had passed away.

Investigators met with Samantha Gamez, the defendant, on October 30,
2019. During the meeting, the defendant confirmed that Maria Gamez had been

her mother-in-law. The defendant confirmed that she had.access to her mother-in-
law’s. bank account and had been utilizing Ms. Gamez’s Social Security benefits

since her passing. The defendant explained to investigators that she “messed up”

and that the money helped keep her afloat during difficult personal circumstances.
From May 2010 until benefits were ceased in June 2017, the defendant stole
and wrongfully converted to her own use $78,643.93 in Social Security benefits,

money of the United States, to which she knew she was not entitled. During this

entire period, the defendant was a resident of the Southern District of Texas.

 

14, IfDefendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fimes — Generally

If at any time Defendant retains,

 
15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that she will make a full and complete disclosure of all assets
over which she exercises direct or indirect control, or in which she has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which she has an interest, unless Defendant obtains the prior written permission of the
United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant-agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of ttl and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of her assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

Restitution

 
19, Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss of at least $78,643.93. Defendant understands and agrees that the Court

will determine the amount of restitution to fully compensate the victim(s). Defendant agrees that

restitution imposed by the Court will be due and payable immediately and that Defendant will not
attempt to avoid or delay payment. Subject to the provisions of paragraph 5 above, Defendant
waives the right to challenge in any manner, including by direct appeal or in a. collateral
proceeding, the restitution order imposed by the Court. Defendant understands that nothing in
this Plea Agreement limits the authority of any government agency to recover any overpayment as
otherwise authorized by law, including an offset against Defendant’s future benefits.

Forfeiture

20. Defendant stipulates and agrees that the property listed in the information’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

21. Defendant stipulates and agrees that Defendant obtained at least $78,643.93 from the
criminal offenses and that the factual basis for her guilty plea supports the forfeiture of $78,643.93.
Defendant stipulates and admits that one or more of the conditions set forth in Title 21, United
States Code, section 853(p), exists. Defendant agrees to forfeit any of Defendant’s property in
substitution, up to a total forfeiture of $78,643.93. Defendant agrees to the imposition of a
personal money judgment in that amount.

22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

 

 
23. Defendant consents. to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of . Criminal Procedure
32.2(b)(4)(A).

24. Subject to the provisions of paragraph 5 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

| Complete Agreement

26. This written plea agreement, consisting of 13 pages, including the attached addendum
of Defendant and her attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against her and that she is pleading guilty freely and voluntarily because

_ She is guilty.

10

 

 

 
 

 

 

  

 

1M _. Texas, on July 12 WD
- jt .

 

 

it vom tele me on Tul 2B a , 2002.

DAVID J. BRADLEY, ‘Clerk
UNITED: STATES DISTRICT. CLERK.

 

 

 

 

 

 

ny modification, of this plea agreement must be in writing and signed by all parties.

 

de
pe
wad

 

 
 

 

 

   

detin whic may. y aly in this case.

 

 

 

UND MERN DISTR DISTRICT COURT

 

 

L have Aso explained to Defendant that the

 

 

   

 

 

 

 
I have consulted with my attorney and fully understand all my rights with respect to the
information pending against.me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

011432790

Date "

 

 

 

13
